Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 11/09/2018 is acknowledged.
3.	Claims 1-17 are pending and under consideration.
4.	Applicant’s IDS document filed on 02/22/2019 has been considered.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 6-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6, 8, 9 and 17 recite “non-CD200 protein encoding portion” and claims 8-9 refer to this portion as being an antibody or fragment thereof of an Fc fragment.  None of these molecules or any amino acid based sequence is encompassed by being able to “encode” a protein.  The amino acids are the protein.  They do not “encode” a protein.  Nucleic acid encode proteins, not amino acids.  
	Correction is required. 

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.       Claims 1-2, 4, 6-9 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: SEQ ID Nos 3-4, 6-7 and 12-13, compositions thereof, methods of administering the compositions and nucleic acids encoding SEQ ID Nos 3-4, 6-7 and 12-13, does not reasonably provide enablement for: SEQ ID NO:1 comprising K130Y and/or K131Y mutations; SEQ ID NO:1 comprising K130Y and/or K131Y mutations and one or more of G129I, F128R and N81K mutations; nucleic acids thereof, fusion proteins thereof and methods of treating autoimmune disease by administering compositions comprising 1.) SEQ ID NO:1 comprising K130Y and/or K131Y mutations; 2.) SEQ ID NO:1 comprising K130Y and/or K131Y mutations and one or more of G129I, F128R and N81K mutations; 3.) compositions comprising fusion proteins thereof; and 4.) compositions comprising SEQ ID NOs SEQ ID Nos 3-4, 6-7 and 12-13. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claims.  The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 
The art of Hatherly et al. (IDS filed on 02/22/2019) teaches that CD200 binds to CD200R for function and that numerous single point mutations in CD200 prevent binding of CD200 to CD200R.  (In particular Figure 5, whole document).  As such, the specification is not enabled for the genus of CD200 proteins comprising any number of additional amino acid changes other than K130Y and I131Y.  Changing additional amino acids within the protein other than the amino acid changes that have been exemplified in the specification in SEQ ID NOs 3-4, 6-7 and 12-13 will have unpredictable effects. 
The art of Li et al. (PTO-892; Reference U) teaches that most if not all of CD200’s immunological function relates to its capacity to engage and signal through its receptor because CD200 itself lacks an intracellular signaling motif (In particular, page 14, whole document).  As such, the contribution of CD200 to autoimmune disease and the treatment thereof is due to the interaction of CD200 with its receptor.  Li et al. also teaches that very little is known about the role of CD200 in autoimmune disease (In particular, whole document).  Therefore, given the fact that variants of SEQ ID NO:1 will have unpredictable binding to its receptor and the fact that the binding of CD200 to its receptor is required for immunological functions, attempting to make and use a genus of CD200 variants, including modulators of the CD200 receptor and agonist of the CD200 receptor, for use in treatment of autoimmune disease is unpredictable.  

Since no in vivo studies were used as model system to treat any autoimmune disorder it is not clear that reliance on the in vitro data accurately reflects the relative animal efficacy of the claimed therapeutic strategy. The specification does not adequately teach how to effectively treat any disorders or reach any therapeutic endpoint in animals by administrating the recited proteins and compositions thereof, much less any disorder as encompassed by the instant claims.  The specification does not teach how to extrapolate data obtained from the in vitro studies to the development of effective in vivo animal therapeutic treatment, commensurate in scope with the claimed invention.  
Although, the specification describes in vitro experiments, there is no correlation on this record between the in vitro studies and treating autoimmune disease in currently available form for humans or animals.  It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to efficacy in humans or animals  (emphasis added). Ex parte Maas, 9 USPQ2d 1746
In view of the absence of a specific and detailed description in Applicant's specification of how to effectively use the genus of  proteins, fusion proteins and compositions claimed, 
Substantiating evidence may be in the form of animal tests, which constitute recognizedscreening procedures with clear relevance to efficacy in humans. See Ex parte Krepelka, 231USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein. Ex parteMaas, 9 USPQ2d 1746. 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

9.	Claims 1-2, 4, 6-9 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is in possession of: SEQ ID Nos 3-4, 6-7 and 12-13, compositions thereof, methods of administering the compositions and nucleic acids encoding SEQ ID Nos 3-4, 6-7 and 12-13.
Applicant is not in possession of:  SEQ ID NO:1 comprising K130Y and/or K131Y mutations; SEQ ID NO:1 comprising K130Y and/or K131Y mutations and one or more of G129I, F128R and N81K mutations; nucleic acids thereof, fusion proteins thereof and methods of treating autoimmune disease by administering compositions comprising 1.) SEQ ID NO:1 comprising K130Y and/or K131Y mutations; 2.) SEQ ID NO:1 comprising K130Y and/or K131Y mutations and one or more of G129I, F128R and N81K mutations; 3.) compositions comprising fusion proteins thereof; and 4.) compositions comprising SEQ ID NOs SEQ ID Nos 3-4, 6-7 and 12-13. 
Applicant has disclosed only SEQ ID Nos 3-4, 6-7 and 12-13.   Therefore, the skilled artisan cannot envision all the contemplated CD200 possibilities recited in the instant claims. Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method. 
The specification has not adequately described the genus of polypeptides of SEQ ID NO:1 which have any number of additional modifications to the sequence of SEQ ID NO:1 in addition to K130Y and/or I131Y (including G129I, F128R and N81K) which are modulators of the CD200 receptor, which are agonists of the CD200 receptor and which can treat autoimmune disease
The specification has not adequately demonstrated the correlation between the structure of the variants having substitutions, deletions and additions and the functions of being able to modulators of the CD200 receptor, which are agonists of the CD200 receptor and which can treat autoimmune disease.  As discussed supra and as evidenced by the examples in the specification the function binding to CD200R is not predictable based upon its structure. 
Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC1993).  The Guidelines for the Examination of Patent Application Under the 35 U.S.C.112,  ¶1”Written Description” Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 20001, see especially page 1106 3rd column).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath  University of California v. Eli Lilly and Co. 43 USPQ2d 1398.

10.	No claim is allowed.
11.	Claims 3 and 5 are objected to for dependence upon rejected base claim 1.  
12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
February 27, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644